Citation Nr: 1237268	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  07-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The case was subsequently transferred to the RO in Portland, Oregon, which certified the issues for appeal.

A Board hearing was held before a Veterans Law Judge in September 2009 at the RO, and a transcript of the hearing is of record.  In correspondence dated in April 2012, the Veteran was notified that the Veterans Law Judge that held the Board hearing in September 2009 was designated as the Acting Chairman of the Board and was therefore unable to consider the Veteran's appeal.  The Veteran requested a new hearing.

In June 2012, the claims were remanded to afford the Veteran a new Board hearing.  In September 2012, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

The Board observes that the characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has changed during the pendency of this appeal.  Initially, service connection was denied for depression in a September 2006 rating decision.  As discussed in more detail below, however, the medical evidence of record indicates that the Veteran's mental health disorder has been classified in various ways, including major depressive disorder and adjustment disorder.  Thus, the Board is expanding his claim to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center, in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Records

A.  VA Treatment Records

At his September 2012 hearing, the Veteran indicated that he currently receives treatment at the Portland, Oregon VA Medical Center (VAMC), where he mentioned to his primary-care physician that he was suffering from symptoms of depression.  Board Hearing Tr. at 10-11.  A review of the record also indicates that the Veteran has undergone VA mental health treatment.  Unfortunately, the most current VAMC treatment records in the claims file are over four years old.  On remand, updated treatment records from the aforementioned facility should be obtained.

B.  Vocational Rehabilitation Records

The record reflects that the Veteran is involved in a VA Vocational Rehabilitation program.  Board Hearing Tr. at 14.  The Veteran's Vocational Rehabilitation folder has not been associated with the claims file.  On remand, such records should be obtained and considered in the adjudication of the Veteran's claim.

II.  VA Examination

The Veteran contends that he has an acquired psychiatric disorder that is secondary to chronic pain associated with service-connected disabilities.  In the September 2012 Board hearing, the Veteran also suggested that his symptoms of depression began during service.  Board Hearing Tr. at 8-10.  Although the Veteran's psychiatric evaluation was marked as normal at separation from service, the Veteran is competent to report that he suffered from symptoms of depression during service.  See 38 C.F.R. § 3.159 (2012). 

In October 2006, the Veteran submitted a private neuropsychological evaluation, dated in August 2006.  The evaluation was performed by two psychologists, who diagnosed the Veteran with major depressive disorder.  They noted that his psychosocial stressors included his limited financial resources, unclear vocational future, and legal problems.  Within the body of the evaluation, however, the Veteran complained of low levels of energy and motivation due to back pain.  He also reported that his mood was poor because he often felt sluggish and lethargic, which resulted in symptoms of anhedonia.

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The private neuropsychological evaluation, performed during the appeal period, contains a diagnosis of major depressive disorder.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element. 

The evidence contained within this report indicates that the Veteran's depressive disorder may be related to his chronic pain.  The psychologists, however, only listed the Veteran's financial, vocational, and legal problems as his psychosocial stressors.  The evidence raises a possibility that the Veteran's current psychiatric disorder may be associated with his service-connected disabilities.  However, there is insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination. 

III.  TDIU

Because the actions requested on remand could result in service connection for an acquired psychiatric disorder, which, in turn, could potentially result in entitlement to TDIU, the Board finds that the claim for TDIU is inextricably intertwined with the other claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on the TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Portland VAMC for the period from February 2008 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's entire Vocational Rehabilitation file.  In addition to information contained in a Vocational Rehabilitation file, any report regarding infeasibility of training should be obtained.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to provide diagnoses of all psychiatric disorders present since the April 2006 claim for service connection.  With respect to each disorder diagnosed, the examiner should provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the disorder is related to military service?

(b.)  Is it at least as likely as not (50 percent or greater) that the disorder is causally related to any of his service-connected disabilities, to include by chronic pain caused by these disabilities?

(c.)  Is it at least as likely as not (50 percent or greater) that the disorder is aggravated beyond the normal course of the condition by any of his service-connected disabilities, to include by chronic pain caused by these disabilities? 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered, and the examiner should discuss the October 2006 private neuropsychological evaluation of record.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to TDIU.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


